
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.6.7


ARCH CAPITAL GROUP LTD.



Amended and Restated
Restricted Share Agreement


        THIS AGREEMENT, dated as of October 23, 2001, between Arch Capital
Group Ltd. (the "Company"), a Bermuda company, and Paul B. Ingrey (the
"Employee").

        WHEREAS, the Employee has been granted the following award in connection
with his retention as an employee and as compensation for services to be
rendered; and the following terms reflect the Company's Long Term Incentive Plan
For New Employees (as amended, the "Plan");

        NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, the parties hereto agree as follows.

        1.    Award of Shares. Pursuant to the provisions of the Plan, the terms
of which are incorporated herein by reference, the Employee is hereby awarded
422,407 Restricted Shares (the "Award"), subject to the terms and conditions
herein set forth. Capitalized terms used herein and not defined shall have the
meanings set forth in the Plan. In the event of any conflict between this
Agreement and the Plan, the Plan shall control.

        2.    Terms and Conditions. It is understood and agreed that the Award
of Restricted Shares evidenced hereby is subject to the following terms and
conditions:

        (a)  Vesting of Award. Subject to Section 2(b) below and the other terms
and conditions of this Agreement, this Award shall become vested on the third
anniversary of the date hereof. Unless otherwise provided by the Company, all
dividends and other amounts receivable in connection with any adjustments to the
Shares under Section 4(c) of the Plan shall be subject to the vesting schedule
in this Section 2(a).

        (b)  Termination of Service; Forfeiture of Unvested Shares. Except as
otherwise set forth in Section 2(a) above, in the event the Employee ceases to
be an employee of the Company prior to the date the Restricted Shares otherwise
become vested (i) due to his death or Permanent Disability (as defined in the
Employment Agreement, among the Employee, the Company and Arch Reinsurance Ltd.,
dated as of October 23, 2001 (the "Employment Agreement")), or (ii) due to
termination (A) by the Company not for Cause (as defined in the Employment
Agreement) or (B) by the Employee for Good Reason (as defined in the Employment
Agreement), the Restricted Shares subject to the Award shall become vested in
full at the time of such termination of service; provided, however, that in the
case of a termination by the Company not for Cause or by the Employee for Good
Reason, the Restricted Shares subject to the Award shall not be transferable
prior to the third anniversary of the date hereof, except that a number of
Shares having a fair market value equal to the amount of any income and
employment taxes imposed upon vesting of the Restricted Shares shall be
transferable upon such termination solely for the purpose of funding any such
income and employment taxes. For purposes of the preceding sentence, income and
employment taxes shall be computed at the highest marginal rates in the
jurisdictions in which the Employee is subject to tax at the time of vesting. If
the Employee ceases to be an Employee of the Company for any other reason prior
to the date the Restricted Shares become vested, the Award shall be forfeited by
the Employee and become the property of the Company. For purposes of this
Agreement, service with any of the Company's Subsidiaries (as defined in the
Plan) shall be considered to be service with the Company.

        (c)  Certificates. Each certificate issued in respect of Restricted
Shares awarded hereunder shall be deposited with the Company, or its designee,
together with, if requested by the Company, a stock power executed in blank by
the Employee, and shall bear a legend disclosing the

--------------------------------------------------------------------------------




restrictions on transferability imposed on such Restricted Shares by this
Agreement (the "Restrictive Legend"). Upon the vesting of Restricted Shares
pursuant to Section 2(a) hereof and the satisfaction of any withholding tax
liability pursuant to Section 5 hereof, the certificates evidencing such vested
Shares, not bearing the Restrictive Legend, shall be delivered to the Employee.

        (d)  Rights of a Stockholder. Prior to the time a Restricted Share is
fully vested hereunder, the Employee shall have no right to transfer, pledge,
hypothecate or otherwise encumber such Restricted Share. During such period, the
Employee shall have all other rights of a stockholder, including, but not
limited to, the right to vote and to receive dividends (subject to Section 2(a)
hereof) at the time paid on such Restricted Shares.

        (e)  No Right to Continued Employment. This Award shall not confer upon
the Employee any right with respect to continuance of employment by the Company
nor shall this Award interfere with the right of the Company to terminate the
Employee's employment at any time.

        3.    Transfer of Shares. The Shares delivered hereunder, or any
interest therein, may be sold, assigned, pledged, hypothecated, encumbered, or
transferred or disposed of in any other manner, in whole or in part, only in
compliance with the terms, conditions and restrictions as set forth in the
governing instruments of the Company, applicable United States federal and state
securities laws or any other applicable laws or regulations and the terms and
conditions hereof.

        4.    Expenses of Issuance of Shares. The issuance of stock certificates
hereunder shall be without charge to the Employee. The Company shall pay, and
indemnify the Employee from and against any issuance, stamp or documentary taxes
(other than transfer taxes) or charges imposed by any governmental body, agency
or official (other than income taxes) or by reason of the issuance of Shares.

        5.    Withholding. No later than the date of vesting of the Award
granted hereunder, the Employee shall pay to the Company or make arrangements
satisfactory to the Committee regarding payment of any federal, state or local
taxes of any kind required by law to be withheld upon the vesting of such Award
and the Company shall, to the extent permitted or required by law, have the
right to deduct from any payment of any kind otherwise due to the Employee,
federal, state and local taxes of any kind required by law to be withheld upon
the vesting of such Award.

        6.    References. References herein to rights and obligations of the
Employee shall apply, where appropriate, to the Employee's legal representative
or estate without regard to whether specific reference to such legal
representative or estate is contained in a particular provision of this
Agreement.

        7.    Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given when
delivered personally or by courier, or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party concerned
at the address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

If to the Company:

Arch Capital Group Ltd.
Executive Offices:
20 Horseneck Lane Greenwich, CT 06830
Attn.: Secretary

If to the Employee:

To the last address delivered to the Company by the Executive in the manner set
forth herein.

        8.    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of Bermuda, without giving effect to principles of
conflict of laws.

-2-

--------------------------------------------------------------------------------

        9.    Entire Agreement. This Agreement and the Plan constitutes the
entire agreement among the parties relating to the subject matter hereof, and
any previous agreement or understanding among the parties with respect thereto
is superseded by this Agreement and the Plan.

        10.  Counterparts. This Agreement may be executed in two counterparts,
each of which shall constitute one and the same instrument.

        IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first above written.

    ARCH CAPITAL GROUP LTD.
 
 
By:
 
/s/  LOUIS PETRILLO          

--------------------------------------------------------------------------------

Name: Louis Petrillo
Title: Senior Vice President,
General Counsel and Secretary
 
 
 
 
/s/  PAUL B. INGREY          

--------------------------------------------------------------------------------

Paul B. Ingrey

-3-

--------------------------------------------------------------------------------



QuickLinks


ARCH CAPITAL GROUP LTD.
Amended and Restated Restricted Share Agreement
